DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method claims of 14 and 17-20 are stated as being dependent upon apparatus claim 12, whereas claims 15-16 are dependent upon process claim 13.  It appears that claims 14 and 17-20 should have been dependent upon claim 13 and for examination purposes have been examined with this assumption.  
Claim 13 recites the limitation “a comestible” in lines 1 and 10.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same comestible as taught in line 1, a new comestible to be set forth in line 10, or something else.
	Claims 15-16 recites the limitation "the loader plate" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 13 lacks teaching of a loader plate.
Claim 17 recites the limitation “a laser beam detector”, while in claim 12 there is a teaching of “a laser detector”.  The dependency as taught is noted, and assumed to be directed to the same element, there would be an ambiguous antecedent basis issue regarding these limitation since it is unclear if it is directed to the same detector, a new detector, or something else.  The feature would not arise if claim 17 was intended to be dependent upon claim 13.
Claim 17 recites the limitation “a laser beam” (two occurrences) in line 2.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same laser beam, a new laser beam, or something else.
	Claim 20 recites the limitation “a comestible” in line 2.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same comestible as taught in either parent claim 9 (or 13 depending upon the dependency of the claim), a new comestible, or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6-11, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US6015584) in view of Schultz (US74014694).
In regards to claim 1, Lawrence teaches of a comestible processing machine (see claim 1 of Lawrence), comprising:
a loader plate (loader 20) comprising a plurality of spaced apart openings passing through the loader plate;
a first flattener and a second flattener (see flatteners A-F, see Figs. 2-4) pivotably attached to the loader plate at each of the openings (see teaching of pivoting of flatteners in abstract and Col. 2, lines 37-42, see pivot bearings 110); and
an actuator (124) coupled to the loader plate and configured to assist in removal of the comestible from the one or more of the plurality of openings (see claim 1 of Lawrence).

Lawrence fails to teach of a sensor configured to detect a comestible disposed within one or more of the plurality of openings.

Schultz (US7401694) teaches of a photoelectric sensor 222 that used for detection of blockage or clogs in the guide tube 310, and detection goes to controller 202, see Col. 5, line 61 to Col. 6, line 23.  The control system and controller 202 that includes operation of the motors 204, 206, 208, 210, in response to the sensors 212, 214, see Col. 4, line 34 to Col. 5, line 21.  The press stops in response to product jamming, see Col. 6, lines 14-23.
It would have been obvious for one of ordinary skill in the art to modify the processing machine of Lawrence with the addition of a sensor as taught by Schultze to detect clogs/blockages in the openings, or guide tubes, within the machine which allows for response for such materials detected.

In regards to claim 3 (dependent upon claim 1), wherein the sensor comprises an image sensing device configured to capture an image of the one or more plurality of openings in the loader plate. See teaching by Schultz of a photoelectric sensor.

In regards to claim 4 (dependent upon claim 1), wherein the actuator is configured to move the loader plate to assist in removal of the comestible.  See teaching in Lawrence of the loader plate with the movement of the pivoting flatteners, and the operations is capable in assisting the removal of the comestible.

In regards to claim 6 (dependent upon claim 1), wherein the actuator is configured to pivot one of the first and second flatteners to assist in removal of the comestible. (see Lawrence in Col. 2, lines 46-53, regarding actuators to pivot)

In regards to claim 7 (dependent upon claim 1), further comprising a discharge conveyor configured to discharge the comestible from the comestible processing machine. (see Lawrence Col. 2, lines 46-53, see conveyor 14)

In regards to claim 8 (dependent upon claim 1), further comprising a controller configured to stop one or more components of the comestible processing machine when the sensor detects the comestible disposed within one or more of the plurality of openings.  (Lawrence teaches of a controller 132 for controlling the process, see Col. 3, lines 15-25)

In regards to claim 9, Lawrence teaches of a comestible processing machine (see also teachings by Lawrence in claim 1 above), comprising:
a frame 12;
a conveyor belt 14 supported on the frame;
a loader plate (see loaders 20) movably coupled to the frame and movable relative to the conveyor belt;
a loading tube (see transfer tube unit 50 with transfer tubes 52) aligned over an opening (see entrance opening 54) in the loader plate;
a flattener (see teaching pairs of flatteners that are pivotably attached, see abstract and Col. 2, lines 38-42) pivotably attached to the loader plate adjacent to the opening; and
an actuator (see actuator 124, see Col. 3, lines 4-30) coupled to the loader plate and configured to assist in removal of the comestible from within the opening.

Lawrence fails to teach of a sensor configured to detect a comestible disposed within the opening.

Schultz teaches of a photoelectric sensor 222 that used for detection of blockage or clogs in the guide tube 310, and detection goes to controller 202, see Col. 5, line 61 to Col. 6, line 23.  The control system and controller 202 that includes operation of the motors 204, 206, 208, 210, in response to the sensors 212, 214, see Col. 4, line 34 to Col. 5, line 21.  The press stops in response to product jamming, see Col. 6, lines 14-23.
It would have been obvious for one of ordinary skill in the art to modify the processing machine of Lawrence with the addition of a sensor as taught by Schultze to detect clogs/blockages in the openings, or guide tubes, within the machine which allows for response for such materials detected.

In regards to claim 10 (dependent upon claim 9), wherein the actuator is configured to pivot the flattener to assist in the removal of the comestible.

In regards to claim 11 (dependent upon claim 9), wherein the actuator is configured to move the loader plate to assist in the removal of the comestible from the opening.

In regards to claim 13, Lawrence teaches of a method for sensing and removing a comestible from a comestible processing machine (see teachings by Lawrence as seen in claims 1 and 9 above), comprising the steps of:
pivoting a pair of opposing flatteners into a closed position;
transporting the comestible through a tube, onto upper surfaces of the opposing pair of flatteners, with the opposing flatteners in the closed position;
pivoting the opposing flatteners in mutually opposite directions into an open position, with the comestible supported on the upper surfaces, and thereby creating an opening between the opposing flatteners through which the comestible may pass;
pivoting the opposing flatteners to return them to the closed position; and
and removing the comestible from the opening.

Lawrence fails to teach of sensing whether a comestible is present in the opening.  Though, Lawrence does teach of pivoting the opposing flatteners in mutually opposite directions into the open position.

Schultz teaches of a photoelectric sensor 222 that used for detection of blockage or clogs in the guide tube 310, and detection goes to controller 202, see Col. 5, line 61 to Col. 6, line 23.  The control system and controller 202 that includes operation of the motors 204, 206, 208, 210, in response to the sensors 212, 214, see Col. 4, line 34 to Col. 5, line 21.
It would have been obvious for one of ordinary skill in the art to modify the processing machine of Lawrence with the addition of a sensor as taught by Schultze to detect clogs/blockages in the openings, or guide tubes, within the machine which allows for response for such materials detected.

In regards to claim 14 (dependent upon claim 12, for examination purposes as being dependent upon claim 13), wherein removing the comestible from the opening comprises actuating a loader plate of the comestible processing machine.  Here, the Lawrence reference teaches of the operation of the ladder plate which includes the removal of the comestible from the opening as taught in claims above.

In regards to claim 15 (dependent upon claim 13), wherein actuating the loader plate comprises moving the loader plate.  The teaching of Lawrence includes the operation and movement of the loader plate as taught in claims above.

In regards to claim 19 (dependent upon claim 12, for examination purposes as being dependent upon claim 13), further comprising discharging the comestible from the comestible processing machine after removing the comestible from the opening.
Here, the Lawrence teaches of the comestibles (dough ball 24) that are flattened and then removed via the discharge conveyor 18, see Fig. 1, and see Col. 1, lines 60-67.

In regards to claim 20 (dependent upon claim 12), further comprising stopping a component of the comestible processing machine upon sensing a comestible is present in the opening.  Schultz teaches the press stops in response to product jamming, see Col. 6, lines 14-23.

Claim(s) 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Schultz as applied to claims 1 and 9 above, and further in view of Bell (US 2003/0068418).
In regards to claim 2 (dependent upon claim 1) and claim 12 (dependent upon claim 9), wherein the sensor comprises a laser detector configured to detect a laser beam.
Lawrence and Schultz do not specifically teach of the use of a laser beam and laser detector.
However, as seen in Bell, there is teaching of the use of a photocell array for detecting chips [0033], and further other sensors are taught that can be employed such as laser, ultrasonic, cameras, and color contrast.  
In this regards, the use of a laser and laser detector for detection of materials is taught with different equivalent elements thereby, it would have been obvious for one of ordinary skill in the art to substitute the sensors of Lawrence in view of Schultz with the use of a laser and detector as taught by Bell.

In regards to claim 17 (dependent upon claim 12), wherein sensing the comestible comprises one of detecting whether a laser beam is received by a laser beam detector, detecting whether a laser beam is obstructed, detecting the comestible using an image capturing device.  Here, see teaching by Schutlz of photoelectric sensor which teaches of the image capturing device, and see teaching of the use of lasers as taught by Bell, see teaching in claims 2 and 12 above.


Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Schultz as applied to claims 1 and 13 above, and further in view of Pack (US 2006/0045945).
In regards to claim 5 (dependent upon claim 1), wherein the actuator is configured to vibrate the loader plate to assist in removal of the comestible; and 
In regards to claim 16 (dependent upon claim 13), wherein actuating the loader plate comprises vibrating the loader plate. See teachings as applied to claim 5 above.
The Lawrence and Schultz references do not teach of vibrating the loader plate.
Here, in a related food processing apparatus, Pack teaches in [0067] of utilizing a vibrating mechanism 120 that is activated to a head portion 50, the vibration to facilitate the release of pieces from a transfer cup, to prevent the pieces from sticking.  The use of a vibration is known in the use of the food processing machinery to prevent sticking of pieces and thereby this use can be readily applied to the modified Lawrence, particularly in regards to the comestibles within the machinery.
It would have been obvious for one of ordinary skill in the art to modify the loader plate of Lawrence in view of Schultz with vibrating as taught Pack in order to prevent the comestibles/pieces from sticking in the apparatus during operations.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Schultz as applied to claim 13 above, and further in view of Paaskesen (US3599579).
In regards to claim 18 (dependent upon claim 12, for examination purposes as being dependent upon claim 13), wherein removing the comestible from the opening comprises injecting air into the opening.
Lawrence and Schultz fails to teach of the use of injecting air to remove the comestibles from the opening.
Here in a comestible (dough pieces) forming apparatus, Paakesen teaches of the use of discharged pressurized air from nozzles 17 used to facilitate removal of dough ribbons 12, see Col. 3, lines 39-48.  Here, the concept of using the injection of air to aid in removal of the dough pieces can be applicable to the removal of the comestibles within the comestible forming device.
It would have been obvious for one of ordinary skill in the art to modify the loader plate of Lawrence in view of Schultz with the injection of air as taught by Paaskesen in order to facilitate removal of the comestibles within the comestible device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, see in particular:
Temple (US 2478676) teaches of a molding machine with pivoting compressor plates 12, see Figs. 1-3, the pressed material being fed from shafts 5 and compressed by the core 22 on a conveyor belt 24.
Kirkpatrick (US 4668524) teaches of doughball conveyor loader apparatus, see dough ball 24, loader plate 64 with opening 74, and compression via plate the plate, see Figs. 2a-2g.
Mangiavacca teaches of pivoting portions 9, 10, for compressing of pasta, see Figs. 2-6.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744